[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This court is convinced by the plaintiff's objection to the defendant's motion to reopen judgment and set aside default and brief with affidavits attached thereto and in support thereof that no reasonable cause exists that prevented the defendant from appearing in this action.
The defendant's motion raised only one issue that gave this court pause: whether the service of the second motion for default on August 25, 1989 was sufficient. Based on the following recitation, this court concludes that it was.
Conn. P.B. 122 requires only that service of pleadings be mailed to a party at its last known address. In order to grant CT Page 8499 a motion for default, the court must be satisfied that proper service has been made in accordance with 122. See P.B. 363(b)(c). There is no dispute that that was done. Proper service of the writ, summons and complaint upon defendant's duly appointed agent of service occurred on June 1, 1989. Additionally, the defendant's knowledge of this complaint has been admitted. Therefore, the August 25, 1989 service of the second motion for default for failure to appear at defendant's last known address was sufficient.
Katz, J.